Opinion filed August 3, 2017




                                       In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-17-00202-CR
                                   __________

              IN RE EDWARD FERNANDEZ MEDRANO


                          Original Mandamus Proceeding


                      MEMORANDUM OPINION
      Relator, Edward Fernandez Medrano, has filed a pro se petition for writ of
mandamus in this court. He requests that we require Ross Bush, the district clerk of
Midland County, to perform ministerial duties related to Article 11.07, section 3(c)
of the Texas Code of Criminal Procedure. TEX. CODE CRIM. PROC. ANN. art. 11.07,
§ 3(c) (West 2015). Relator asserts that Bush has failed to transmit a copy of certain
documents as required. We dismiss Relator’s petition for want of jurisdiction.
       A court of appeals has no general writ power over a person other than a judge
of a district or county court unless issuance of the writ is necessary to enforce the
court’s jurisdiction. See TEX. GOV’T CODE ANN. § 22.221 (West 2004). A court of
appeals has no jurisdiction to issue a writ of mandamus against a district clerk unless
necessary to enforce the jurisdiction of the court of appeals. In re Washington, 7
S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding). Relator
has not shown that a writ of mandamus directed to the district clerk is necessary to
enforce our jurisdiction. Therefore, we do not have jurisdiction to issue a writ of
mandamus against the district clerk.
      Additionally, Relator references the clerk’s duties to transmit copies of
various documents to the Court of Criminal Appeals pursuant to Article 11.07,
section 3(c). We have no jurisdiction to grant the relief requested by Relator with
respect to a pending Article 11.07 writ. See Padieu v. Court of Appeals of Texas,
Fifth Dist., 392 S.W.3d 115, 117–18 (Tex. Crim. App. 2013) (indicating that the
Texas Court of Criminal Appeals has exclusive jurisdiction when an Article 11.07
application is pending). We have no authority to issue writs of mandamus in
criminal law matters pertaining to proceedings under Article 11.07. In re McAfee,
53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).
Should an applicant find it necessary to complain about the processing of an
Article 11.07 application for writ of habeas corpus, the applicant may seek
mandamus relief from the Court of Criminal Appeals. See Benson v. District Clerk,
331 S.W.3d 431 (Tex. Crim. App. 2011).
      Relator’s petition is dismissed for want of jurisdiction.


                                                           PER CURIAM


August 3, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.



                                          2